Citation Nr: 1456410	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent, for a left chest stab wound.

2.  Entitlement to service connection for labyrinthitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral shoulder disorder, claimed as rotator cuff syndrome.

5.  Entitlement to service connection for low a back disorder, to include a herniated spinal disc.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for musculoskeletal disorders, to include a spinal cord injury, tendonitis, tension neck syndrome, rheumatoid arthritis, and vasculitis.

8.  Entitlement to service connection for muscular dystrophy (also claimed as trigger finger, hand/arm vibrations syndrome, motor neuron disease, upper limb finger/hand/arm condition).

9.  Entitlement to service connection for multiple sclerosis, to include as secondary to service-connected chronic obstructive pulmonary disease.

10.  Entitlement to service connection for cerebrovascular accident (CVA), to include as secondary to service-connected chronic obstructive pulmonary disease.

11.  Entitlement to service connection for hemiplegia.

12.  Entitlement to service connection for cerebral vasculitis.

13.  Entitlement to service connection for blindness.

14.  Entitlement to special monthly compensation (SMC) based on the need for Aid and Attendance.

15.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

16.  Entitlement to specially adapted housing.

17.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1996 to July 2000, and from November 2002 to February 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009, August 2012, and March 2014 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran perfected appeals from denials on the issues indicated above and these matters are now before the Board.

The Board notes that the Veteran has been entitled to a total disability rating based on individual unemployability since February 2004, and both a combined total evaluation (i.e., 100 percent) as well as special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014) since March 2005.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Social Security Administration Records

The Veteran is seeking an increased rating for a stab wound to the left chest, special monthly compensation due to the need for aid and attendance, entitlement to automobile and adaptive equipment, specially adapted housing, a special home adaptation grant, and service connection for a dozen separate disorders.

Regrettably, in spite of the voluminous record, all of these matters must be remanded for additional development.  In November 2005, VA associated with the Veteran's claims file an undated letter from the Social Security Administration (SSA) informing the Veteran that he had been awarded SSA disability benefits.  VA has an obligation to obtain all records in the custody of a Federal department or agency which are relevant to a veteran's claims.  Here, unfortunately, records from SSA have not been obtained, and thus a remand is necessary in order to fully develop the Veteran's claims prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for, and award of, Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  After completing the indicated development, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




